EXHIBIT 10.20


EMPLOYMENT AGREEMENT


This Agreement by and between Keryx Biopharmaceuticals, Inc. ("Keryx"), a
Delaware corporation having an address at 750 Lexington Avenue, New York, New
York 10022, and Ronald C. Renaud, Jr., an individual residing at 19 Radcliffe
Road, Wellesley, MA 02482 (“Renaud”).


WITNESSETH:


WHEREAS, the Corporation desires to employ Renaud and Renaud desires to be
employed by the Corporation as Senior Vice President, Chief Financial Officer
and Treasurer of Keryx, all pursuant to the terms and conditions hereinafter set
forth;


NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:


1. EMPLOYMENT DUTIES


(a) Keryx hereby engages and employs Renaud, and Renaud accepts engagement and
employment, as Senior Vice President, Chief Financial Officer and Treasurer of
Keryx, to direct, supervise and have responsibilities for the financial affairs
and investor relations of Keryx and for any other appropriate areas and tasks
which may be assigned to him. Renaud will devote his entire business time,
energy, abilities and experience to the performance of his duties, effectively
and in good faith. Further, during the Term, Renaud shall not render services as
an employee, consultant or otherwise, whether or not during regular business
hours, for pay to any other party other than the Corporation without the written
permission of the Chief Executive Officer. Renaud acknowledges and agrees that
the performance by Renaud of his duties hereunder may require significant
domestic and international travel by Renaud.


(b)  Renaud understands and agrees that he will not be required to relocate from
the Boston area to the New York City area but that he will be required to spend
a substantial portion of his time in the New York City office.
 
2. TERM


This Agreement shall commence on February 14, 2006 (the “Effective Date”) and
shall continue unless sooner terminated as hereinafter provided in Paragraph 8
(the “Term”).
 
3. COMPENSATION


(a) As compensation for the performance of his duties on behalf of Keryx, Renaud
shall be compensated as follows:


(i) Base Salary and Annual Increases. Renaud shall receive an annual gross base
salary of two hundred and seventy-five thousand dollars ($275,000) per year (the
“Base Salary”) payable in accordance with the Corporation’s payroll policies and
subject to standard payroll deductions and withholdings; provided that Renaud’s
Base Salary shall be increased annually in accordance with corporate policy but
no less than the increase in the Consumer Price Index (Bureau of Labor
Statistics Consumer Price Index for All Urban Consumers (CPI-U) all items index,
New York-Northern New Jersey-Long Island, NY-NJ-CT-PA) announced for the
previous calendar year.
 
1

--------------------------------------------------------------------------------


 
(ii) Bonus. Renaud shall be entitled to an annual performance bonus of up to 50%
of the Base Salary (the “Performance Bonus”) based on annual target performance
objectives to be agreed upon by the Corporation’s Chief Executive Officer (the
“CEO”) and Renaud on or before the December 15 immediately preceding fiscal year
for which the Performance Bonus shall be applicable, except for the annual
target performance objectives in the first year of this agreement, which shall
be agreed upon on or before March 31. Bonuses are paid in accordance with the
Corporations bonus policy (typically in March of the year following the year in
which the bonus is earned) and Renaud must be an employee of the Corporation
when the bonus is paid to be entitled to receive a bonus.


(iii) Options. Renaud shall receive options (the “Options”) to purchase shares
of common stock of the Corporation as outlined on Exhibit B. From time to time,
at the discretion of the Board of Directors, you may be eligible for additional
stock option grants. Notwithstanding anything to the contrary, the 166,667
time-vesting Options described in Exhibit B will all accelerate and vest upon
your termination without Cause, your resignation for a Good Reason, a Change in
Control or a Qualified Change in Control (as those latter terms are defined in
Exhibit A). Additionally, upon a Change in Control, you shall also vest on
111,111 Options which are to vest on the First Milestone Event as described in
Exhibit B.


(iv) Restricted Stock. Renaud shall receive 100,000 restricted shares (the
“Restricted Shares”) of common stock of the Corporation. Fifty-thousand (50,000)
of such Restricted Shares shall vest in three equal installments on the first,
second and third anniversary of the Effective Date, assuming Renaud is an
employee on such date. Notwithstanding anything to the contrary, the Restricted
Shares will all accelerate and vest upon your termination without Cause, your
resignation for a Good Reason, a Change in Control or a Qualified Change in
Control. The remaining fifty-thousand (50,000) of such Restricted Shares shall
vest upon the occurrence of a Qualified Change in Control as defined in Exhibit
A, assuming Renaud is an employee on such date or has been terminated without
Cause or resigned for a Good Reason, in anticipation of, or within 12 months
following a Qualified Change in Control.


(b) Expenses. Keryx shall reimburse Renaud for all normal, usual and necessary
expenses incurred by Renaud in furtherance of the business and affairs of Keryx,
including travel and entertainment, against receipt by Keryx of appropriate
vouchers or other proof of Renaud's expenditures and otherwise in accordance
with such Expense Reimbursement Policy as may from time to time be adopted by
the Board of Directors of Keryx.


(c) Annual Leave and Holidays. Renaud shall be entitled during the first
calendar year (2006) of this Agreement to fifteen (15) business days of leave,
thereafter Renaud shall be entitled to twenty (20) business days of leave per
calendar year. Any leave not taken in a particular calendar year will be
forfeited and not carried forward into the next calendar year. In addition,
Renaud shall be entitled to those holidays set forth, from time to time, by the
Company.


(d) Employee Benefits.  During the Term of his employment, Renaud shall be
entitled to participate in all employee and fringe benefit plans and programs
generally offered to other members of the Corporation’s management who are
similarly situated, including, without limitation, any pension, profit sharing,
incentive, retirement, insurance, health and disability benefits and plans, to
the extent that Renaud is eligible under and subject to the provisions of such
plans. The Corporation reserves its right to modify or terminate any of its
employee and fringe benefit plans and programs at any time.
 
2

--------------------------------------------------------------------------------


 
4. REPRESENTATIONS AND WARRANTIES BY RENAUD AND KERYX


(a) Renaud hereby represents and warrants to Keryx as follows:


(i)  Neither the execution and delivery of this Agreement nor the performance by
Renaud of his duties and other obligations hereunder violate any statute, law,
determination or award, or conflict with or constitute a default under (whether
immediately, upon the giving of notice or lapse of time or both) any prior
employment agreement, contract, or other instrument to which Renaud is a party
or by which he is bound (other than his obligation to provide JP Morgan
Securities, Inc., with thirty (30) days notice of resignation).


(ii) Renaud has the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Renaud
enforceable against him in accordance with its terms. No approvals or consents
of any persons or entities are required for Renaud to execute and deliver this
Agreement or perform his duties and other obligations hereunder, except for the
consent of JP Morgan Securities, Inc., to waive its right to receive thirty (30)
days notice of resignation.


(b) Keryx hereby represents and warrants to Renaud as follows:


(i) Keryx is duly organized, validly existing and in good standing under the
laws of the State of Delaware, with all requisite corporate power and authority
to own its properties and conduct its business in the manner presently
conducted.


(ii) Keryx has the full power and authority to enter into this Agreement and to
incur and perform its obligations hereunder.


(iii) The execution, delivery and performance by Keryx of this Agreement does
not conflict with or result in a material breach or violation of or constitute a
material default under (whether immediately, or upon the giving of notice or
lapse of time or both) the certificate of incorporation or by-laws of Keryx, or
any agreement or instrument to which Keryx is a party or by which Keryx or any
of its properties may be bound or affected.


5. CONFIDENTIAL INFORMATION


Renaud agrees to sign and comply with the Corporation’s Proprietary Information
and Inventions Agreement, annexed hereto as Attachment A.


6. NON-COMPETITION


(a) Renaud understands and recognizes that his services to Keryx are special and
unique and agrees that, during the Term, and for a period of 12 months from the
date of termination of his employment hereunder, he shall not in any manner,
directly or indirectly, on behalf of himself or any person, firm, partnership,
joint venture, corporation or other business entity ("Person"), enter into or
engage in any business “Directly Competitive” with Keryx's business, either as
an individual for his own account, or as a partner, joint venturer, treasurer,
agent, consultant, salesperson, employee, officer, director or shareholder of a
Person operating or intending to operate within the area that Keryx is, at the
date of termination, conducting its business (the "Restricted Businesses");
provided, however, that nothing herein will preclude Renaud from holding one
percent (1%) or less of the stock of any publicly traded corporation. For a
business to be Directly Competitive, it would have to be developing a drug in
the same class and for the same indication. For example, a company developing a
GAG for Diabetic Nephropathy would be considered Directly Competitive by this
clause, however, a company developing a GAG for another disease or developing a
drug other than a GAG for Diabetic Nephropathy would not be deemed Directly
Competitive.
 
3

--------------------------------------------------------------------------------




(b) In the event that Renaud breaches any provisions of this Section 6 or there
is a threatened breach, then, in addition to any other rights which Keryx may
have, Keryx shall be entitled, without the posting of a bond or other security,
to injunctive relief to enforce the restrictions contained herein. In the event
that an actual proceeding is brought in equity to enforce the provisions of this
Section 6, Renaud shall not argue as a defense that there is an adequate remedy
at law nor shall Keryx be prevented from seeking any other remedies that may be
available.


7. NON-SOLICITATION AND NON-INTERFERENCE


During the Term, and for 12 months thereafter, Renaud shall not, directly or
indirectly, without the prior written consent of Keryx:


(a) solicit or induce any employee of Keryx or any subsidiary, parent, affiliate
or successor (“Affiliate”) of Keryx to leave the employ of Keryx or any
Affiliate or hire for any purpose any employee of Keryx or any Affiliate or any
employee who has left the employment of Keryx or any Affiliate within six months
of the termination of said employee's employment with Keryx; or


(b) interfere with or disrupt or attempt to disrupt Keryx's or its Affiliates’
business relationship with any of their partners, service providers, clients,
customers and/or suppliers.


8. TERMINATION


(a) Either party may terminate Renaud’s employment with the Corporation without
cause and without Good Reason at any time upon ninety (90) days’ notice,
provided, however that if such termination occurs without Cause in the first
nine (9) months following the Effective Date, the Corporation shall pay Renaud
his full salary and benefits until the first anniversary of the Effective Date.
The Corporation shall have the right, in its sole discretion, to require Renaud
to continue working for the Corporation during the notice period. If Renaud is
terminated by the Corporation without Cause, or if he resigns for a Good Reason,
the Options shall remain exercisable until the earlier of: (i) 2 years following
such termination and (ii) for the full term of such Options.


(b) If Renaud’s employment is terminated in anticipation of or within 12 months
following a “Qualified Change in Control” then Renaud shall be entitled to: (I)
a lump-sum payment equal to: (i) two (2) year’s Base Salary; (ii) any earned and
unpaid bonus as of the date of termination; and (iii) any incurred and unpaid
expenses, and (II) immediate vesting of all remaining unvested stock options and
Restricted Shares. Additionally, regardless of such termination, your stock
options shall remain exercisable until the earlier of: (i) 2 years following
such termination and (ii) for the full term of such options.


(c) Such payment, vesting and extension of exercisability provisions contained
in 8(a) and 8(b), shall be conditioned on the execution by Renaud of a waiver
and release of claims substantially in the form set forth in Attachment B,
attached hereto.
 
4

--------------------------------------------------------------------------------


 
(d) In the event Renaud’s employment is terminated by his death or disability,
he shall be entitled to continue to receive his base salary for three (3) months
following his last day of actual employment by the Corporation. (For purposes of
this section, “disability” shall be deemed to have occurred if Renaud is unable,
due to any physical or mental disease or condition, to perform his normal duties
of employment for 120 consecutive days or 180 days in any twelve-month period.
In addition, the Board of Directors shall take the necessary steps so that the
period during which the Employee shall be permitted to exercise such Options
shall be extended to the earlier of: (A) two (2) years from the effective date
of his termination and (B) the expiration date of such Options. Should the
Employee’s employment be terminated as a result of his death, the benefits
granted herein, shall be granted instead to his lawful heir or heirs. In either
case (disability or death), extended exercise of the options will only be
granted if Renaud or, in the case of his death, his legal successor, together
with his lawful heir or heirs, execute a waiver and release of claims
substantially in the form set forth in Attachment B hereto.


(e) “Cause.” Notwithstanding the foregoing, the Corporation may terminate Renaud
immediately and without prior notice (for “Cause’) in the following
circumstances: (a) a material breach of Renaud’s obligations and/or warranties
pursuant to Sections 4(a), 5, 6 and/or 7; (b) a material breach by Renaud of any
other provision of this Agreement, which is not cured by Renaud within fifteen
(15) days after receiving notice thereof from the Corporation containing a
description of the breach or breaches alleged to have occurred; (c) the habitual
neglect or gross failure by Renaud to adequately perform the duties of his
position; (d) any act of moral turpitude or criminal action connected to his
employment with the Corporation or his place of employment; or (e) Renaud’s
repetitive refusal to comply with or his violation of lawful instructions of the
Chief Executive Officer or the Board of Directors, unless cured within 15 days
after receiving notice thereof.


(f)  “Good Reason”. Notwithstanding the foregoing, Renaud may resign for a “Good
Reason” in the following circumstances: (A) a material diminution in his duties,
or the assignment to him of duties materially inconsistent with his authority,
responsibilities and reporting requirements as set forth in Section 1 of this
Agreement; or (B) a material breach by the Corporation of its obligations to you
under the terms of this Agreement. Anything hereinabove to the contrary
notwithstanding, in the event you elect to terminate your employment for Good
Reason, you agree to provide the Corporation with thirty (30) days prior written
notice of your intent to leave the Firm and the alleged condition or breach
constituting Good Reason. In the event the Corporation cures such condition or
breach within thirty (30) days following receipt of such notice, any such
termination based on such alleged breach or condition shall not be considered a
termination by you for Good Reason.


(g) In the event that Renaud’s employment has been terminated in accordance with
Section 8(e), above, Renaud shall not be entitled to receive any of the benefits
set forth in Section 8(a) or (b), above.


9. INDEMNIFICATION


The Corporation shall take whatever steps are necessary to establish a policy of
indemnifying its officers, including, but not limited to Renaud, for all actions
taken in good faith in pursuit of their duties and obligations to the
Corporation. Such steps shall include, but shall not necessarily be limited to,
the obtaining of an appropriate level of Directors and Officers Liability
coverage.
 
5

--------------------------------------------------------------------------------




10.  NOTICES


Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given when delivered personally against receipt
thereof; two (2) business days after being sent by Federal Express or similar
internationally recognized courier service; or seven (7) business days after
being mailed registered or certified mail, postage prepaid, return receipt
requested, to either party at the address set forth above, and to


Steven Eckhaus
McCarter & English LLP
245 Park Avenue
New York, NY 10167


or to such other address as such party shall give by notice hereunder to the
other party.


11.  SEVERABILITY OF PROVISIONS
 
If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any other covenant or provision unless so expressed herein.


12.  ENTIRE AGREEMENT; MODIFICATION


This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.


13. BINDING EFFECT


The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, Keryx, its successors and assigns, including in the
event of a change of control of Keryx by way of a merger, acquisition of, or a
majority investment in Keryx, and upon Renaud and his legal representatives.
This Agreement constitutes a personal service agreement, and the performance of
Renaud's obligations hereunder may not be transferred or assigned by Renaud.


14. NON-WAIVER


The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.


15.  GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without regard to principles of
conflicts of law. Additionally, the prevailing party in any litigation shall be
entitled to an additional award of its attorney fees, cost and expenses.
 
6

--------------------------------------------------------------------------------




16. REMEDIES FOR BREACH


Renaud understands and agrees that any breach of Sections 4(a) 5, 6 and/or 7 of
this Agreement by him could cause irreparable damage to Keryx and to the
Affiliates, and that monetary damages alone would not be adequate and, in the
event of such breach, Keryx shall have, in addition to any and all remedies of
law, the right to an injunction, specific performance or other equitable relief
to prevent or redress the violation of Keryx's rights under such Sections.


17. LEGAL REPRESENTATION


The Corporation shall reimburse Renaud up to $7,500 for legal costs associated
with the review and execution of this Agreement.
 
17. HEADINGS


The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

        EMPLOYEE:  
   
   
    By:   /s/ Ronald C. Renaud, Jr.  

--------------------------------------------------------------------------------

Name: Ronald C. Renaud, Jr.    

      KERYX BIOPHARMACEUTICALS, INC.  
   
   
    By:   /s/ Michael S. Weiss  

--------------------------------------------------------------------------------

Name: Michael S. Weiss.
Title: Chairman and Chief Executive Officer


 
8

--------------------------------------------------------------------------------




Exhibit A


Certain Definitions


A “Change in Control,” shall mean either: (i) a Merger (as defined below),
except for a transaction the principal purpose of which is to change the State
of incorporation, (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Corporation; or (iii) any other corporate
reorganization or business combination (including, but not limited to, a merger
in which the Corporation is the surviving entity) in which more than fifty
percent (50%) of the Corporation’s then outstanding voting stock is transferred
to different holders in a single transaction or a series of related
transactions.
 
A “Merger” shall mean a merger or consolidation of the Corporation with any
other corporation or entity, other than a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty (50%)
percent of the total voting power represented by the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation.
 
A “Qualified Change in Control” shall mean a “change in control”, which places a
value on the Corporation of in excess of $1.5 billion.
 
9

--------------------------------------------------------------------------------


 
Exhibit B
 
The Corporation will grant Renaud options (the “Options”) to purchase a total of
500,000 shares of the common stock of the Corporation (the “Initial Grant”) at
an exercise price equal to the closing price of the Corporation’s Common Stock
on Nasdaq on the trading day prior to the start of Renaud’s employment (the
“Exercise Price”), which options shall be exercisable, only after vesting, for a
period of ten (10) years from the date of issuance. Renaud's Options will be
granted under the Corporation's 2004 Long-Term Incentive Plan (the "Plan") and
will be subject to the terms and conditions thereof, including any stock option
agreement entered into by Renaud and the Corporation thereunder; provided,
however, that if any provisions of this Agreement are inconsistent with the
terms and conditions of the Plan and any such stock option agreement, the terms
of this Agreement shall control. In accordance with the Plan, should any change
be made to the Common Stock by reason of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, appropriate adjustments
shall be made to (A) the total number and/or class of securities subject to such
options and (B) the Exercise Price in order to reflect such change and thereby
preclude a dilution or enlargement under such options. The Initial Grant shall
vest as follows (provided that Renaud is employed as a service provider (as
defined in the plan) on the date of vesting):
 

 
(A)
55,556 after twelve months of employment;

 

 
(B)
13,889 after fifteen months of employment;

 

 
(C)
13,889 after eighteen months of employment;

 

 
(D)
13,889 after twenty one months of employment;

 

 
(E)
13,889 after twenty four months of employment;

 

 
(F)
13,889 after twenty seven months of employment;

 

 
(G)
13,889 after thirty months of employment;

 

 
(H)
13,889 after thirty three months of employment;

 

 
(I)
13,888 after thirty six months of employment;

 

 
(J)
333,333 after seven (7) years, provided that he is employed by the Corporation
on such date .

 
(i) The exercisability of 111,111 of these options shall be accelerated in full
upon the occurrence of the earlier of:
 
(a) the Corporation achieving a total market capitalization on a fully diluted
basis of more than $1 billion, as determined utilizing the following formula
(the “Market Capitalization Formula”): fully diluted shares (including shares
attributable to all options, warrants, other purchase rights and convertible
securities, and including shares held by affiliates (collectively “market
capitalization shares”)) multiplied by the three consecutive trading day average
of the closing price of its common stock as reported by Nasdaq (or such other
exchange as such shares are then listed or in the good-faith determination of
the board, if not then listed or quoted) plus long-term debt (as set forth in
the most recent financial statements of the Corporation) minus Working Capital
(as defined below) and minus the aggregate exercise price of all options and
warrants included in the market capitalization shares; or
 
10

--------------------------------------------------------------------------------


 
(b) the Corporation possessing at least $150 million in Working Capital (which
shall mean as of any date, (1) the current assets plus investment securities or
similar asset which have maturities in excess of 12 months minus (2) current
liabilities) (the occurrence of either of the items in J(i)(a) and (b) being
referred to as the “First Milestone Event”).
 
(ii) The exercisability of 111,111 of these options shall be accelerated in full
upon the occurrence of the earlier of:
 
(a) the Corporation achieving a total market capitalization on a fully diluted
basis of more than $2 billion, as determined utilizing the Market Capitalization
Formula ; or
 
(b) the Corporation possessing at least $250 million in Working Capital (the
occurrence of either of the items in (J)(ii)(a) and (b) being referred to as the
“Second Milestone Event”).
 
(iii) The exercisability of 111,111 of these options shall be accelerated in
full upon the occurrence of the earlier of:
 
(a) the Corporation achieving a total market capitalization on a fully diluted
basis of more than $3 billion, as determined utilizing the Market Capitalization
Formula ; or
 
(b) the Corporation possessing at least $350 million in Working Capital (the
occurrence of either of the items in (J)(iii)(a) and (b) being referred to as
the “Third Milestone Event”).
 
11

--------------------------------------------------------------------------------

